Citation Nr: 1026402	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  08-03 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent 
for residuals of laceration and surgical correction of severed 
flexor pollicis longus, of the right thumb. 

2.  Entitlement to an increased rating in excess of 10 percent 
for scars, residuals of laceration and surgical correction of 
severed flexor pollicis longus, right thumb. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veteran's 
Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran appeared before the undersigned Acting Veterans Law 
Judge at a hearing via videoconference in March 2010.  A 
transcript of the hearing is of record. 
 
The issue of entitlement to an increased rating for a scar of the 
right thumb is addressed in the remand portion of the decision 
below, and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

With resolution of doubt in favor of the Veteran, the Veteran's 
thumb injury is moderately severe.


CONCLUSION OF LAW

The criteria for a rating of 20 percent for the Veteran's right 
thumb injury have been approximated.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5224, 5228, 5307 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; and (3) that the claimant is expected to 
provide.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In a January 2007 letter, the RO provided notice to the Veteran 
explaining what information and evidence was needed to 
substantiate the claim for an increased rating, as well as what 
information and evidence must be submitted by the appellant, and 
what information and evidence would be obtained by VA.  The 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  The November 2007 statement of 
the case (SOC) contained the rating criteria used to evaluate the 
Veteran's disability.  The SOC shows that the Veteran had actual 
knowledge of the rating criteria applied to his claim.  
Thereafter, the claim was readjudicated in May 2009.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to cure a 
timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records.  The 
Veteran denied any private or VA treatment for his disability, 
and the RO afforded him two VA examinations, dated in January 
2007 and May 2009.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Consequently, any error in the sequence of events 
or content of the notice is not shown to prejudice the Veteran or 
to have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. 
at 543 (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Merits of the Claim

The Veteran's left thumb disability is rated 10 percent disabling 
under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5224-
5307 (2009).  The Veteran contends that his current rating does 
not accurately reflect the severity of his injury.  After a 
careful review of the evidence of record, the Board finds that 
entitlement to an increased rating of 20 percent is warranted.  

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned by 
the state of a disorder.  38 U.S.C.A. § 1155.  Separate rating 
codes identify the various disabilities.  38 C.F.R. Part 4 
(2009). 

In determining the level of impairment, the disability must be 
considered in the context of the entire recorded history, 
including service medical records.  38 C.F.R. § 4.2 (2009).  An 
evaluation of the level of disability present must also include 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

By reasonable doubt, it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2009).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
however, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

DC 5307 pertains to injuries of Muscle Group VII.  Muscle Group 
VII encompasses the muscles arising from the internal condyle of 
the humerus.  The functions of these muscles include flexion of 
the wrist and fingers.  Under this diagnostic code, for the non-
dominant side, a 10 percent rating is warranted if impairment of 
this muscle group is moderate; a 20 percent rating is warranted 
if impairment of this muscle group is moderately severe; and a 30 
percent rating is warranted if it is severe.  38 C.F.R. § 4.73, 
Diagnostic Code 5307 (2009).

The cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

Words such as "moderate," "moderately severe," and "severe" 
are not defined in the VA Rating Schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  

The Veteran was granted service connection and assigned a 
noncompensable rating for his thumb injury in a June 1989 rating 
decision.  A December 1996 rating decision increased that rating 
to 10 percent disabling.  In November 2006, the Veteran filed a 
claim requested a re-evaluation of his thumb disability.  

The Veteran underwent a VA examination in January 2007.  At the 
examination, the Veteran reported pain in his right thumb that 
had increased over the prior two years.  He stated that he works 
as an electronics technician, has difficulty picking up small 
items, and fears losing his job.  In his daily life, the Veteran 
reported dropping things with his right hand when he attempted to 
pick them up.  He also stated that he was unable to do work 
around the home or pick up his grandchildren due to the pain in 
his hand.

A physical examination revealed that the Veteran is left-hand 
dominant.  Examination of the Veteran's right hand showed a scar 
that was tender to palpation, and the Veteran complained of 
painful paresthesias with that scar.   

The Veteran had tip-to-palm touch of all fingers but the little 
finger.  The IP joint has 70 degrees of flexion and lacks 50 
degrees of extension.  He had sensation over the thumb.  Grip 
strength was 5 out of 5 without using the thumb.  An x-ray of the 
right thumb was unremarkable.

The Veteran submitted a letter from his physician dated in May 
2007.  The physician opined that the Veteran experiences 
increased pain and mobility due to his thumb injury.  He further 
states that the Veteran is employed as an electronic technician, 
which requires a vast amount of dexterity, and the Veteran can no 
longer perform his job due to the aforementioned reasons.  

The Veteran underwent another VA examination in May 2009.  He 
complained of persistent pain over the dorsum and palmar 
surfaces, as well as the base of the thumb and wrist of the right 
hand.  He reported a decrease in strength and dexterity, along 
with pain, limited motion, and weakness of the right hand.

Upon physical examination, the examiner found less than a 1 inch 
gap between the right thumb pad and fingers, objective evidence 
of pain after repetitive motion, and decreased strength and 
dexterity.  The Veteran was found to be able to oppose the thumb 
to each finger, and to fully close the hand with normal grip 
strength, albeit without the thumb.  

As a result of his thumb injury, the examiner found significant 
effects on the Veteran's employment, specifically increased 
absenteeism of approximately two weeks in the previous 12 month 
period. 

Under DC 5307, which pertains to impairment of the muscles 
involved in flexion of the wrist and fingers, the impairment of 
these muscles must be moderately severe in order to warrant a 
higher disability rating of 20 percent.  In this case, the 
Veteran experiences pain and weakness with the use of his thumb 
and loss of power and incoordination.  Accordingly, with 
resolution of the doubt in favor of the Veteran, the Board finds 
that the Veteran has a moderately severe disability of the 
muscles involved in flexion of the wrist and fingers.

However, the Board also concludes that there is no evidence that 
the Veteran has a severe disability of these muscles.  He had 
sensation over the thumb, and an x-ray was normal.  The Veteran 
could oppose the thumb to each finger.  As such, an increase to a 
30 percent rating is not warranted.

38 C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Additionally, 38 C.F.R. § 4.45 provides 
that consideration should also be given to weakened movement, 
excess fatigability and incoordination.  While there were 
complaints of pain, as noted above, the record reflects full 
range of motion.  There is no indication that the Veteran had 
additional limitation due to pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  Even 
accepting that the Veteran may have some residual pain from the 
in-service injury, the rating schedule does not require a 
separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  Thus, a higher evaluation based on functional loss due 
to pain is not warranted.

The Veteran has been rated under Diagnostic Code 5307; however, 
the Board will consider the provisions of Diagnostic Codes 5224 
and 5228 as well.  The assignment of a particular diagnostic code 
is "completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such factors 
as the Veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic code 
by a VA adjudicator must be specifically explained.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 5224, thumb, ankylosis of, provides a rating of 
10 percent for favorable ankylosis and 20 percent for unfavorable 
ankylosis.  38 C.F.R. § 4.71a (2009).  Ankylosis is defined as 
immobility and consolidation of a joint due to disease, injury, 
or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992).  There is no evidence that the Veteran experiences any 
ankylosis of the thumb and, accordingly a disability rating is 
not applicable under this Diagnostic Code. 

Diagnostic Code 5228, thumb, limitation of motion provides a 10 
percent rating for a gap of between one to two inches (2.5 cm to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and a 20 percent rating for a 
gap of more than two inches (5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a (2009).  

With regard to the specific criteria associated with Diagnostic 
Code 5228, the Board finds that the Veteran's disability does not 
meet the criteria for a compensable rating for limitation of 
motion of the thumb.  The May 2009 VA examination showed the 
Veteran had a gap of less than 1 inch from his thumb to his 
fingertips.  As such, there is no evidence that there was a gap 
of one to two inches between the thumb pad and the fingers on 
this motion.  Furthermore, the Veteran denied any flare-ups 
resulting in additional functional impairment during his 
examination in May 2009.  Therefore, a higher rating is not 
warranted.  38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 
supra.

As such, with resolution of the doubt in favor of the Veteran, 
the Veteran's right thumb injury is moderately severe and an 
increased rating is granted pursuant to Diagnostic Code 5307.  

Finally, the Board has also considered whether this case should 
be referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The Court has held that the threshold factor for 
extra-schedular consideration is a finding on part of the RO or 
the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected disability at issue are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and the symptomatology of the claimant's 
disability with the established criteria provided in the rating 
schedule for the disability.  If the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, the 
assigned evaluation is therefore adequate, and no referral for 
extra-schedular consideration is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).  Here, the Board finds that the criteria 
used to rate the Veteran's disability reasonably contemplate his 
symptomatology and provide for a higher rating in cases of 
increased symptomatology.  Therefore, referral for extra-
schedular consideration is not necessary.


ORDER

A disability rating of 20 percent for residuals of laceration and 
surgical correction of severed flexor pollicis longus, of the 
right thumb, is granted, subject to the laws and regulations 
governing the payment of VA benefits.


REMAND

A July 2009 rating decision granted a 10 percent rating for the 
scar associated with the Veteran right thumb injury.  On a claim 
for an original or an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit allowed 
by law and regulation, and it follows that such a claim remains 
in controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, 
this issue remains on appeal.  However, the RO has not issued an 
SOC on this issue.  Consequently, the Board must remand this 
issue for the RO to issue a SOC and to give the Veteran an 
opportunity to perfect an appeal of such issue by submitting a 
timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this matter must be REMANDED to the RO for the 
following action:

The RO must issue a Statement of the Case 
and notification of the Veteran's 
appellate rights on the issue of 
entitlement to an increased rating for a 
scar of the right thumb.  The Veteran is 
reminded that to vest the Board with 
jurisdiction over this issue, a timely 
substantive appeal must be filed.  38 
C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate 
action.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


